Title: From James Madison to James Madison, Sr., 13 March 1796
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Pha. March 13. 1796
I have recd. your’s of Feby 24. I am glad that Majr. Lee has so kindly undertaken to attend to the friendly suit for adjusting the share I have in the lands held in the name of my late brother. I can lay down no rules for him which will not occur to himself. The object being simply to vest in me legally what is mine in equity, he will perceive that a suit in equity is necessary, that a good lawyer (say Col. Nicholas) is to be employed to commence & conduct it, and that all the evidence to be found in existing papers, & the depositions of persons who can give other evidence, are to be made use of. For this purpose it will be proper for him to carry with him the patents, which the Lawyer may perhaps want in order to define the case, and to name to the Lawyer the persons whose depositions can be useful. I wish the proper steps to be taken not only for establishing my right, but for a partition of the land also. With respect to the land on Sandy, It will be practicable perhaps to have the patents so taken out, & the surveys so entered, as to divide Nelly’s interest & mine, without the expence & trouble of a suit for the purpose. If it should be necessary for Majr. Lee to take with him any fees for the Counsel to be employed, I must get you or Mr. Dunbar to advance the money. I have already mentioned to you that I have procured here a draught on Kentuckey in favor of Mr. H. Taylor, which will be applicable to your as well as my purposes. Present my respects & thanks to Majr. Lee, if he be with you, particularly for his kindness in having the land on Sandy surveyed, of which Mr. Hubbard Taylor’s letter gave me the information. As to the suit necessary for the concurrence of Nelly in making a title to Col. R. Taylor, he (Col. Taylor) will himself know the steps to be taken; and I wrote to him from Orange on the subject of making a title to Nelly & myself for the tract of land due from him. If this can not be so made as to separate my interest from hers, a further friendly suit must be commenced in my behalf agst. her, which I must request the favor of Majr. Lee also to have conducted. I forgot to answer your question about the pamphlet. Majr. Lee is perfectly welcome to a few of them; or rather as many as he may wish for himself, & can carry conveniently to his friends.
I am pleased with the manner in which Ths. Jones has paid himself. Mr. Twyman may rely on a punctual payment of the interest as long as the principal shall be unpaid.
I am somewhat at a loss on the subject of Corn for Black Meadow. I hold it for certain that it will continue to rise at least till Harvest, & perhaps longer. To take my brother Williams Corn at the current price now may therefore deprive him of a higher, & to wait for his or Mr. Daniels at a higher price hereafter when they may chuse to sell, will be a loss to me. If my brother is obliged to sell now; I will take about 20 barrels or more; provided you can draw the money from Mr. Dunbar, or otherwise get it, to be replaced on my return. If my brother does not chuse to sell at the present price, & you can get it in the neighborhood on credit till I return, or can make out through Mr. D. to advance the money, I shall be glad to have the same quantity at least provided. I repeat that I hold it for certain that the price will get higher & higher. My horses at Black Meadow must be fed so as to be kept properly up. If Collins has not sold or used his Hay, I will take it of him; as well as his corn at the price paid to others. If my rye should turn out pretty well, that will be a great resource after harvest. I hope also the crop of Irish potatoes at Black Meadow as well as Sawney’s will have been made to assist the Corn-House. Be so good as to direct large crops of this article to be planted at both places, the ensuing season; & I recommend the same plan for yourself. Majr. Hite writes me that he last year planted in the drilled method 7. Acres of exhausted land, manured in the drills with 170 waggon loads of manure, (about 25 loads to the acre) and obtained 1560 bushels (about 222 bushels to the acre): which at 1/6 per bushel is £117 or £16.14.3 per Acre. Does it not deserve consideration whether you had not better apply your crop of manure to potatoes than to corn.
You have been particularly lucky in getting your Clover seed at 50/. The ordinary price is at least double. I shall be much obliged for whatever you may be able to spare me. I have, as written you, taken steps to get more seed from Fredericksburg, but have not been informed of the result. The Fields & the order in which they are to be preferred, are as follows—
1. The field at Black M. cleared last winter & now in Rye, to be sowed with Timothy & Clover mixed, as heretofore explained. 2. Next, the field at Lewis Collins’, with Clover alone. 3. Lastly, the half of the great field in Wheat & Rye adjoining Coleby Cowhered, as it is to be divided by a fence running from the meadow fence to the road fence, just on the lower or North side of the meadow ground last spring in Oats. This meadow ground is to be again in Oats (if the Timothy sown last spring with the oats has failed) and I wish a mixture of Clover & Timothy to be sown with the oats. At Sawney’s I wish the little field opposite your new Ground to be sown in Clover alone or mixt with Timothy, the proportion of Timothy to be increased along the bottom adjoining the little spot of meadow in the field: It will be desirable if the seed will hold out, to sow the other field also now in Wheat, under the same inclosure. 2. [sic] After these fields, I wish the Western & more worne half of the field lying on the South side of the Mountain towards Mr. Merry’s to be sown in Clover alone; and the ground near the Stable intended for oats, I wish to be likewise sown with Clover along with the Oats. In general it is to be understood that B. Meadow is to be first served, because that is the place which needs most & is best arranged for, the recruiting effect of Clover: & that whether Clover can or can not be got, in sufficient quantity, all the Timothy seed on hand is to be sown on the fields, giving preference to the richer parts of them, on which Timothy will make good pasturage of dry years, & tolerable hay of moist ones.
I do not think it advisable to rent the House to the Carpenter. If He would be a fit hand, might it not be well to engage him to work by the year, according to our plan of building Houses at the Mill-ford?
The House of Reps. are at length embarked in the discussion of the British Treaty. According to the present appear[ances] a majority will vote that Congs. have a constitutional right to refuse to pass the laws necessary for carrying it into execution. It will be a subsequent & distinct question whether that right shall or shall not in the present case be exercised.
We remain without any late authentic news from Europe. Accts. which are credited, say that the British armament is arriving in the West Indies, which will co-operate with other circumstances in keeping up if not raising the price of provisions in this Country. Flour continues abt. 15 dollrs. per barrel.
Dolley wrote to my mother a few posts ago, and joins me in dutiful affections to you both. It is impossible to guess the time of our liberation from this place. I am extremely anxious to see it arrive. Yr. Affece. son
Js. Madison Jr.
